Title: Poor Richard Improved, 1756
From: Franklin, Benjamin
To: 


Courteous Reader,
I suppose my Almanack may be worth the Money thou hast paid for it, hadst thou no other Advantage from it, than to find the Day of the Month, the remarkable Days, the Changes of the Moon, the Sun and Moon’s Rising and Setting, and to foreknow the Tides and the Weather; these, with other Astronomical Curiosities, I have yearly and constantly prepared for thy Use and Entertainment, during now near two Revolutions of the Planet Jupiter. But I hope this is not all the advantage thou hast reaped; for with a View to the Improvement of thy Mind and thy Estate, I have constantly interspers’d in every little Vacancy, Moral Hints, Wise Sayings, and Maxims of Thrift, tending to impress the Benefits arising from Honesty, Sobriety, Industry and Frugality; which if thou hast duly observed, it is highly probable thou art wiser and richer many fold more than the Pence my Labours have cost thee. Howbeit, I shall not therefore raise my Price because thou art better able to pay; but being thankful for past Favours, shall endeavour to make my little Book more worthy thy Regard, by adding to those Recipes which were intended for the Cure of the Mind, some valuable Ones regarding the Health of the Body. They are recommended by the Skilful, and by successful Practice. I wish a Blessing may attend the Use of them, and to thee all Happiness, being Thy obliged Friend, 
  R. Saunders
A Correspondent requests I would give Place in my Almanack to the following Remarks, on the Advantages that may arise from a more general Use of Oxen for Draft in the Province of Pennsylvania; which I chearfully comply with, hoping it may be of Use.
  Suppose (says he) A.B. has two Sons to settle on Farms, who must each be supplied with a Team for Ploughing, Carting, &c. He purchases for C.D. four Horses, which, one with another, are seven Years old, and cost £12 each, £48   0   0





In seven Years Time they will be so worn out, as to be worth but little, since it will take near as much Provender to feed them, as the Value of their Work; but valuing them at one Half, is
}



24
  0
  0





Now allowing they should all live, and be free from Lameness, which is very unlikely, the Loss to C. D. is, in the Horses only,
}



  24
  0
  0





A.B. purchases for his other Son, E.F. four Oxen, which will do the same Work on a Farm in the Year as the four Horses, and they, one with another, are five Years old, and cost £6 each,
}



  24
  0
  0





In seven Years Time they will be twelve Years old, and will then sell to a Grazier for perhaps more Money, but we will only say as much, of which there is little doubt,
}



  24
  0
  0



He thereby saves all his first Cost in the Purchase; and in case of Lameness or any such Accident, the Ox will always sell to the Grazier for the same Money he cost when the Horse under such Circumstances would be entirely useless and lost.
Besides, as it is well known, Oxen will work every Day on good Grass or Hay only, and of that little more than Half what the Horse eats; E.F. saves all the Oats, Rye or other Grain that must be given to C.D’s Horses to keep them in working Order, and almost Half the Hay, which will amount at least, for the four Horses, to £20 a Year, and in seven Years, – – – – £140 0 0
He also saves the Smith’s Bill for Shoeing, Traces, &c. and the Sadler’s Bill for Gears, &c. as all those Necessaries for the Oxen can be made by the Farmer in rainy Weather, or in long Winter Nights when he can do no other Work.


Thus E.F. at 7 Years End (other Things supposed equal) will be richer than C.D. by saving the first Cost of his Team,
£24
  0
  0


And by saving in the Keeping,
  140
  0
  0


In the whole,
164
  0
  0


Besides the other mentioned Savings, and saving his Pasture from being impoverished by the close Biting of the Horses.
Suppose farther, that in Pennsylvania there are 20,000 Farmers, that keep Teams; if then all would go into this Practice, in seven Years after it became general, the Saving to the Province would be as follows,


20,000
Farmers, multiplied by


164
  Pounds,


80000



120000 



  20000  



£3,280,000



no less than Three Millions, and Two Hundred and Eighty Thousand Pounds. —A vast Sum!
But by the present Practice of Horse Teams, each of the 20,000 Farmers losing £164 in seven Years, the Amount is Three Millions and Two Hundred and Eighty Thousand Pounds lost to the Province.
The Difference is Six Millions Five Hundred and Sixty Thousand Pounds!

If this Practice of using Oxen were general, Beef would be more plenty, and great Sums of Money would be kept in the Province, that are now yearly carried out to purchase Cattle for our own Consumption.
Considerable Sums would be likewise kept in the Province that now are paid for foreign Hides and Leather. And great Sums might be brought into the Province for Beef and Leather exported. These Sums added to the Saving above stated, of Three Millions, Two Hundred and Eighty Thousand Pounds (or to the Difference, Six Million Five Hundred and Sixty Thousand Pounds) would soon make the Province rich, and occasion such a Plenty of Money to carry on Business, as has not hitherto been experienced, even in the Times of greatest Liberty for striking a Paper Currency.
It may be objected, That Oxen are slow in Motion, and Horses, moving quicker, dispatch more Work. That they must have a Driver besides the Ploughman. That the Farmers cannot ride them on their necessary Business, or to Places of Worship; and that they are not fit to travel the Road in Waggons on long Journeys.
To which it is answered; That if they are somewhat slower than Horses, in their Labour, they are more steady. That by proper Management in the Breaking, they may be taught to move much faster than is commonly imagined; viz. by breaking the Yoke at first with a Horse. That a Boy will do the Office of a Driver, tho’ all Oxen do not require it. That a Farmer may always keep a Horse or two for riding, which would be sufficient; whereas now many keep five or six, and some ten or twelve, according to their Quantity of Land. And as to travelling the Road, as the Millers Teams do, Oxen are not proposed for their Use.
To these Observations, my Friend adds, That in a former Almanack I recommended the Propagation of Red Cedar Trees, as being a durable Wood for Fencing Posts, &c. but he is of Opinion the round Leaf’d Locust Tree would be more serviceable, being equally lasting, growing more naturally, and in one third Part of the Time. This is submitted to Experience.

  
January. I Month.

Astronomy, hail, Science heavenly born!
Thy Schemes the Life assist, the Mind adorn.
To changing Seasons give determin’d Space,
And fix to Hours and Years their measur’d Race
The pointing Dial, on whose figur’d Plane,
Of Time’s still Flight we Notices obtain;
The Pendulum, dividing lesser Parts,
Their Rise acquire from thy inventive Arts.

A Change of Fortune hurts a wise Man no more than a Change of the Moon.
    There is no Virtue, the Honour whereof gets a Man more Envy, than that of Justice, because it procures great Authority among the common People; they only revere the Valiant, and admire the Wise, while they truly love Just Men; for in these they have intire Trust and Confidence, but of the former, they always fear one, and mistrust the other. They look on Valour as a certain natural Ferment of the Mind, and Wisdom as the Effect of a fine Constitution, or a happy Education; but a Man has it in his own Power to be just; and that is the Reason it is so dishonourable to be otherwise; as Waller handsomely expresses it,
    
Of all the Virtues, Justice is the best,
Valour, without it, is a common Pest;
Pirates and Thieves, too oft with Courage grac’d,
Shew us how ill that Virtue may be plac’d;
’Tis Constitution makes us chaste and brave,
Justice from Reason and from Heav’n we have;
Our other Virtues dwell but in the Blood,
That in the Soul, and gives the Name of Good.


Receipt against the Heart-burn.
    The Heart-burn is an uneasy Sensation of Heat in the Stomach, occasioned by Indigestion, which is the Mother of Gout, Rheumatism, Gravel and Stone. To prevent it, Eat no Fat, especially what is burnt or oily; and neither eat or drink any thing sour or acid. To cure it, Dissolve a Thimble-full of Salt of Wormwood in a Glass of Water, and drink it.
February. II Month.

Th’acute Geographer, th’Historian sage,
By thy Discov’ries clear the doubtful Page.
From mark’d Eclipses, Longitude perceive,
Can settle Distances, and Æra’s give.
From his known Shore the Seaman distant far,
Steers, safely guided, by thy Polar Star;
Nor errs, when Clouds and Storms obscure its Ray,
His Compass marks him as exact a Way.


Does Mischief, Misconduct, and Warrings displease ye;
Think there’s a Providence, ’twill make ye easy.

    Mine is better than Ours.
    Religion is so far from barring Men any innocent Pleasure, or Comfort of human Life, that it purifies the Pleasures of it, and renders them more grateful and generous; and besides this, it brings mighty Pleasures of its own, those of a glorious Hope, a serene Mind, a calm and undisturbed Conscience, which far outrelish the most studied artificial Luxuries. But hereafter,
    
How will the sensual Mind its Loss sustain,
When its gross Objects shall be sought in vain?
Incapable to act its darling Lust,
Yet spurr’d and prompted by a sharper Gust;
Pain’d for its Choice, would still its Choice resume,
Which (by sure Want) but more augments the Doom,
Made by wise Heav’n at one Conjunctive Time,
Its Wish and Grief, its Punishment and Crime.



Nought there the destin’d Wretched e’er shall find
To please the Senses, or relieve the Mind;
No luscious Banquet, or delicious Bowl,
To drown, in lewd Excess, th’intemperate Soul;
Nor gay Amusement more, nor jovial Throng,
That to their thoughtless Hours did once belong!

March. III Month.
    An excellent Application for a FRESH Burn.
    Beat or scrape Irish Potatoes to a soft pulpy Mass; mix some common Salt finely powder’d; and apply it cool to the Part. When it grows warm or dry apply a fresh Quantity.
    
When frequent Travels had th’instructive Chart
Supply’d, the Prize of Philosophic Art!
Two curious mimic Globes, to crown the Plan,
Were form’d; by his Creator’S Image, Man.
The first, with Heav’n’s bright Constellations vast,
Rang’d on the Surface, with th’ Earth’s Climes the last.
Copy of this by human Race possest,
Which Lands indent, and spacious Seas invest.

    Love your Enemies, for they tell you your Faults.
    He that has a Trade, has an Office of Profit and Honour.
    The Wit of Conversation consists more in finding it in others, than shewing a great deal yourself. He who goes out of your Company pleased with his own Facetiousness and Ingenuity, will the sooner come into it again. Most Men had rather please than admire you and seek less to be instructed and diverted, than approved and applauded; and it is certainly the most delicate Sort of Pleasure, to please another.

But that Sort of Wit, which employs itself insolently in Criticising and Censuring the Words and Sentiments of others in Conversation, is absolute Folly; for it answers none of the Ends of Conversation. He who uses it, neither improves others, is improved himself, or pleases any one. How amiably contrary is Pope’s Character of a Critic.
    
——the Man who Counsel can bestow,
Still pleas’d to teach, and yet not proud to know?
Unbias’d, or by Favour, or by Spite;
Not dully prepossess’d, or blindly right;
Tho’ learn’d, well-bred; and tho’ well-bred, sincere;
Modestly bold, and humanly severe:
Who to a Friend his Faults can freely show,
And gladly praise the Merit of a Foe;
Blest with a Taste exact, yet unconfin’d,
A Knowledge both of Books and human Kind;
Gen’rous Converse, a Soul exempt from Pride,
And Love to praise, and Reason on its Side.
Such once were Critics, such the happy Few,
Athens and Rome in better Ages knew.

April. IV Month.
    
Fram’d on imaginary Poles to move,
With Lines, and different Circles mark’d above.
The pleasur’d Sense, by this Machine can tell,
In what Position various Nations dwell;
Round the wide Orb’s exterior Surface spread;
How side-ways some the solid Convex tread:
While a more sever’d Race of busy Pow’rs
Project, with strange Reverse, their Feet to ours.

    Be civil to all; serviceable to many; familiar with few; Friend to one; Enemy to none.
    Vain-glory flowereth, but beareth no Fruit.

As I spent some Weeks last Winter, in visiting my old Acquaintance in the Jerseys, great Complaints I heard for Want of Money, and that Leave to make more Paper Bills could not be obtained. Friends and Countrymen, my Advice on this Head shall cost you nothing, and if you will not be angry with me for giving it, I promise you not to be offended if you do not take it.
You spend yearly at least Two Hundred Thousand Pounds, ’tis said, in European, East-Indian, and West-Indian Commodities: Supposing one Half of this Expence to be in Things absolutely necessary, the other Half may be call’d Superfluities, or at best, Conveniences, which however you might live without for one little Year, and not suffer exceedingly. Now to save this Half, observe these few Directions.
1. When you incline to have new-Cloaths, look first well over the old Ones, and see if you cannot shift with them another Year, either by Scouring, Mending, or even Patching if necessary. Remember a Patch on your Coat, and Money in your Pocket, is better and more creditable than a Writ on your Back, and no Money to take it off.
2. When you incline to buy China Ware, Chinces, India Silks, or any other of their flimsey slight Manufactures; I would not be so hard with you, as to insist on your absolutely resolving against it; all I advise, is, to put it off (as you do your Repentance) till another Year; and this, in some Respects, may prevent an Occasion of Repentance.
3. If you are now a Drinker of Punch, Wine or Tea, twice a Day; for the ensuing Year drink them but once a Day. If you now drink them but once a Day, do it but every other Day. If you do it now but once a Week, reduce the Practice to once a Fortnight. And if you do not exceed in Quantity as you lessen the Times, half your Expence in these Articles will be saved.
4thly and lastly, When you incline to drink Rum, fill the Glass half with Water.
Thus at the Year’s End, there will be An Hundred Thousand Pounds more Money in your Country.

If Paper Money in ever so great a Quantity could be made, no Man could get any of it without giving something for it. But all he saves in this Way, will be his own for nothing, and his Country actually so much richer. Then the Merchants old and doubtful Debts may be honestly paid off, and Trading become surer thereafter, if not so extensive.
May. V Month.
    
So on the Apple’s smooth suspended Ball,
(If greater we may represent by small)
The swarming Flies their reptile Tribes divide,
And cling Antipodal on every Side.
Hence pleasant Problems may the Mind discern
Of ev’ry Soil their Length of Days to learn;
Can tell when round, to each fix’d Place, shall come,
Faint Dawn, Meridian Light, or Midnight Gloom.

    Laws too gentle are seldom obeyed; too severe, seldom executed.
    Trouble springs from Idleness; Toil from Ease.
    Love, and be loved.
    June. VI Month.
    
These Gifts to Astronomic Art we owe,
Its Use extensive, yet its Growth but slow.
If back we look on ancient Sages Schemes,
They seem ridiculous as Childrens Dreams;
How shall the Church, that boasts unerring Truth,
Blush at the Raillery of each modern Youth,
When told her Pope,* of Heresy arraign’d
The Sage,† who Earth’s Rotation once maintain’d?
* Urban VIII. † Galileo.
    A wise Man will desire no more, than what he may get justly, use soberly, distribute chearfully, and leave contentedly.
    The diligent Spinner has a large Shift.

Lewis Cornaro, a Venetian of Quality and Learning, wrote a Book of the Benefits of a sober Life, and produced himself as a Testimony. He says, to the fortieth Year of his Age, he was continually perplex’d with Variety of Infirmities; at last he grew so careful of his Diet, that in one Year, he was almost freed from all his Diseases, and never after used Physick: He continued thus temperate all the rest of his Life, sound, chearful and vegete, and was so entire and perfect in his Strength at fourscore Years, as to be able to walk, ride, hunt, and perform every Office of Life as well as in his Youth. At length he died in his Chair, with very little Pain or Sickness, all his Senses being entire to the last, tho’ in the 120th Year of his Age.

——Mark, what Blessings flow
From frugal temperate Meals; ’tis they bestow
That prime of Blessings, HEALTH. All will confess
That various Meats the Stomach much oppress.
All may reflect how light, how well they were,
When plain and simple was their chearful Fare.
Who down to Sleep from a short Supper lies,
Can to the next Day’s Business chearful rise,
Or jovially indulge, when the round Year
Brings back the festal Day to better Chear,
Or when his wasted Strength he would restore
When Years approach, and Age’s feeble Hour
A softer Treatment claim. But if in Prime
Of Youth and Health, you take, before your Time,
The Luxuries of Life, where is their Aid
When Age and Sickness shall your Strength invade.

July. VII Month.
    
Vain Epicurus, and his frantic Class,
Misdeem’d our Globe a plane quadrangle Mass;
A fine romantic Terras, spread in State,
On central Pillars that support its Weight;

Like Indian Sophs, who this terrestrial Mould,
Affirm, four sturdy Elephants uphold:
The Sun, new ev’ry Morn, flat, small of Size,
Just what it measures to the naked Eyes.

    A false Friend and a Shadow, attend only while the Sun shines.
    To-morrow, every Fault is to be amended; but that To-morrow never comes.
    It is observable that God has often called Men to Places of Dignity and Honour, when they have been busy in the honest Employment of their Vocation. Saul was seeking his Father’s Asses, and David keeping his Father’s Sheep when called to the Kingdom. The Shepherds were feeding their Flocks, when they had their glorious Revelation. God called the four Apostles from their Fishery, and Matthew from the Receipt of Custom; Amos from among the Herdsmen of Tekoah, Moses from keeping Jethro’s Sheep, and Gideon from the Threshing Floor, &c. God never encourages Idleness, and despises not Persons in the meanest Employments.

Learn of the Bees, see to their Toils they run
In clust’ring Swarms, and labour in the Sun:
See ’em instruct in Work their buzzing Race,
The Sweets to gather, and to form the Mass.
The busy Nation flies from Flow’r to Flow’r,
And hoards, in curious Cells, the golden Store.
The little Ant (Example too, to Man
Of Care and Labour) gathers all she can,
And brings it to enlarge her Heap at Home,
Against the Winter, which she knows will come.
Man’s Understanding, dull’d by Idleness,
Contracts a Rust, that makes it daily less.
Unless you often plow the fruitful Field,
No Grain, but mix’d with Thistles, will it yield.
Ill runs the Horse, and hindmost in the Race,
Who long has been unpractic’d in the Chace.


August. VIII Month.
    
As pos’d the Stagyrite’s dark School appears,
Perplex’d with Tales devis’d of Chrystal Spheres,
Strange solid Orbs, and Circles oddly fram’d;
Who with Philosophy their Reveries nam’d.
How long did Ptolomy’s dark Riddle spread,
With Doubts deep puzzling each scholastic Head,
Till, like the Theban wise in Story fam’d,
Copernicus that Sphynxian Monster sham’d;
    
    
Plough deep, while Sluggards sleep;
And you shall have Corn, to sell and to keep.

    He that sows Thorns, should never go barefoot.
    Cornaro, among other Advantages arising from Temperance, mentions this as a material one, that a Man by outliving his Competitors, arrives at higher Dignities, and more profitable Employments, and by keeping his Mind clear, and his Body in Health, improves his Knowledge and Abilities, and can execute those Employments with greater Reputation. He might have added, That by living long, a Man long enjoys the Reputation and Fame he may have acquired. Aristotle was much more famous after his Death than during his Life; but Newton, who lived to the Age of 85, had been 60 Years a distinguish’d Philosopher, and many Years before he dy’d was universally esteem’d and admir’d. If Praise be, as Plato said, the sweetest Kind of Music, Newton long enjoy’d a Concert of that Music; and the following Lines were by many thought not too extravagant for his Epitaph.
    
Approach, ye wise of Soul, with Awe divine,
’Tis Newton’s Name that consecrates this Shrine!
That Sun of Knowledge, whose meridian Ray
Kindled the Gloom of Nature into Day!
That Soul of Science! That unbounded Mind!
That Genius, which exalted human Kind!
Confest supreme of Men! his Country’s Pride!
And half esteem’d an Angel, till he dy’d;

Who in the Eye of Heav’n like Enoch stood,
And thro’ the Paths of Knowledge walk’d with God;
Who made his Fame, a Sea without a Shore,
And but forsook one World to know the Laws of more.

September. IX Month.
    
He the true Planetary System taught,
Which the learn’d Samian first from Egypt brought;
Long from the World conceal’d, in Error lost,
Whose rich Recovery latest Times shall boast.
Then Tycho rose, who with incessant Pains,
In their due Ranks replac’d the starry Trains,
His Labours by a fresh Industry mov’d,
Hevelius, Flamstead, Halley, since improv’d.

    Laziness travels so slowly, that Poverty soon overtakes him.
    Sampson with his strong Body, had a weak Head, or he would not have laid it in a Harlot’s Lap.
    Simplicity, Innocence, Industry, Temperance, are Arts that lead to Tranquility, as much as Learning, Knowledge, Wisdom and Contemplation. A noble Simplicity in Discourse is a Talent rare, and above the Reach of ordinary Men. Genius, Fancy, Learning, Memory, &c. are so far from helping, that they often hinder the Attaining of it.
By the Word Simplicity, is not always meant Folly or Ignorance; but often, pure and upright Nature, free from Artifice, Craft or deceitful Ornament. In this Sense Pope uses it, in the Epitaph he made for his Friend Gay, too beautiful and instructive to be here omitted.

Of Manners gentle, of Affections mild,
In Wit a Man, Simplicity a Child.
Words ever pleasing, yet sincerely true,
Satire still just, and Humour ever new.



Above Temptation, in a low Estate,
And uncorrupted, ev’n among the Great.
A safe Companion, and an easy Friend,
Belov’d thro’ Life, lamented in thy End:
These are thy Honours; Not that here thy Bust
Is mix’d with Heroes, or with Kings thy Dust;
But that the Worthy, and the Good shall say,
Striking their pensive Bosoms, Here lies Gay.

October. X Month.
    
The Lyncean Galileo then aspires
Thro’ the rais’d Tube to mark the Stellar Fires!
The Galaxy with clustring Lights o’erspread,
The new-nam’d Stars in bright Orion’s Head,
The varying Phases circling Planets show,
The Solar Spots, his Fame was first to know.
Of Jove’s Attendants, Orbs till then unknown,
Himself the big Discovery claims alone.


When a Friend deals with a Friend
Let the Bargain be clear and well penn’d,
That they may continue Friends to the End.

    He that never eats too much, will never be lazy.
    When an Army is to march thro’ a Wilderness, where the Conveniences of Life are scarce to be obtained even for Money, many Hardships, Wants and Difficulties must necessarily be borne by the Soldiers; which nothing tends more to make tolerable, than the Example of their Officers. If these riot in Plenty, while those suffer Hunger and Thirst, Respect and Obedience are in Danger of being lost, and Mutiny or Desertion taking their Places. Charles the XIIth of Sweden, thus still’d a growing Clamour about bad Bread in his March thro’ the Wilds of Tartary: The Soldiers complained of it, and presented him a Sample of what was daily distributed to them, mouldy as it was, and half rotten. He received it coolly, examined it, and said, ’Tis bad indeed, but it may be eaten. And to prove his Words, he immediately ate it himself. Lucan gives us a glorious Picture of Cato, leading his Army thro’ the parched Desarts of Lybia,

Foremost, on Foot, he treads the burning Sand,
Bearing his Arms in his own patient Hand:
Scorning another’s weary Neck to press,
Or in a lazy Chariot loll at Ease.
The panting Soldier to his Toil succeeds,
Where no Command but great Example leads.
Sparing of Sleep, still for the rest he wakes,
And at the Fountain last his Thirst he slakes:
Whene’er by Chance, some living Stream is found,
He stands, and sees the cooling Draughts go round,
Stays till the last and meanest Drudge be past,
And, till his Slaves have drank, disdains to taste.

November. XI Month.
    
Cassini next, and Huygens, like renown’d,
The Moons and wondrous Ring of Saturn found.
Sagacious Kepler, still advancing saw
Th’ elliptic Motion, Nature’s plainest Law,
That universal acts thro’ every Part:
This laid the Basis of Newtonian Art.
Newton! vast Mind! whose piercing Pow’rs apply’d
The secret Cause of Motion first descry’d;
Found Gravitation was the primal Spring,
That wheel’d the Planets round their central King.

    To be proud of Knowledge, is to be blind with Light; to be proud of Virtue, is to poison yourself with the Antidote.
    
Get what you can, and what you get, hold;
’Tis the Stone that will turn all your Lead into Gold.

    There is really a great Difference in Things sometimes where there seems to be but little Distinction in Names. The Man of Honour is an internal, the Person of Honour an external, the one a real, the other a fictitious, Character. A Person of Honour may be a profane Libertine, penurious, proud, may insult his Inferiors, and defraud his Creditors; but it is impossible for a Man of Honour to be guilty of any of these. The Person of Honour may flatter for Court Favours, or cringe for Popularity; he may be for or against his Country’s Good, as it suits his private Views. But the Man of Honour can do none of these. He
    
Upright and firm, and steady to his Trust,
Inflexible to Ill, and obstinately just;
The Fury of the Populace defies,
And dares the Tyrant’s threatning Frown despise.
Always himself, nought can his Virtue move,
Unsway’d by Party, Hatred, Gain, or Love.
So the tall Summit of Olympus knows,
Nor raging Hurricanes, nor hoary Snows;
But high, in the superior Skies, is seen,
Above the Clouds, eternally serene;
While at its steady Foot, the rushing Rain
And rattling Thunder spend their Force in vain.

December. XII Month.
    
Mysterious Impulse! that more clear to know,
Exceeds the finite Reach of Art below.
Forbear, bold Mortal! ’tis an impious Aim;
Own God immediate acting thro’ the Frame.
’Tis HE, unsearchable, in all resides;
He the First Cause their Operations guides,
Fear on his awful Privacy to press,
But, honouring Him, thy Ignorance confess.

    An honest Man will receive neither Money nor Praise, that is not his Due.
    Saying and Doing, have quarrel’d and parted.

    Tell me my Faults, and mend your own.
    Well, my Friend, thou art now just entering the last Month of another Year. If thou art a Man of Business, and of prudent Care, belike thou wilt now settle thy Accompts, to satisfy thyself whether thou hast gain’d or lost in the Year past, and how much of either, the better to regulate thy future Industry or thy common Expences. This is commendable. But it is not all. Wilt thou not examine also thy moral Accompts, and see what Improvements thou hast made in the Conduct of Life, what Vice subdued, what Virtue acquired; how much better, and how much wiser, as well as how much richer thou art grown? What shall it profit a Man, if he gain the whole World, and lose his own Soul? Without some Care in this Matter, tho’ thou may’st come to count thy Thousands, thou wilt possibly still appear poor in the Eyes of the Discerning, even here, and be really so for ever hereafter.

Of Man’s miraculous Mistakes, this bears
The Palm, “That all Men are about to live,”
For ever on the Brink of being born.
How excellent that Life they mean to lead!
All Promise is poor dilatory Man,
And that thro’ every Stage. When young, indeed,
In full Content, we, sometimes, nobly rest,
Unanxious for ourselves; and only wish
As duteous Sons, our Fathers were more wise.
At Thirty Man suspects himself a Fool;
Knows it at Forty, and reforms his Plan;
At Fifty chides his infamous Delay,
Pushes his prudent Purpose to Resolve;
In all the Magnanimity of Thought
Resolves; and re-resolves; then dies the same.

    A Receipt for making Dauphiny Soup,
   *So called, because the Method for making it was first communicated to the Turks by a Gentleman of Dauphiny.
 which in Turkey is called Touble, and with which a great Number of Persons may be Plentifully fed at a very small Expence.
Take a Pound
   †The Author does not here mention what Pound, and therefore we suppose he means the usual Pound of 16 Ounces.
 of Wheat-meal, and knead it with Water a little salted. When the Paste is made, and kneaded so as to be a little soft, divide it in several Pieces, about the Bigness of an Egg each: Then spread them out with a Rolling-pin, so as to make the Paste very thin, and place the whole regularly upon a Table.
Have ready upon the Fire a Sauce-pan, or little Pot, or an Earthen Pipkin, with one Gallon
   ‡The French Pot is by our Dictionaries called a Quart, tho’ it really contains two Quarts English.
 of Water. When the Water grows hot, put in some Salt, and a Quarter of a Pound of Butter or Suet; and when it begins to boil fiercely, throw in your Paste, having first cut it in very small Bits; for the more thin and small they are, the more they will swell. And take Care to throw them into that Part of the Water where it boils the most fiercely.
After this a small Fire will be sufficient for making this Soup boil softly for an Hour and a Quarter, or for an Hour and a Half; but it will be necessary to stir it with a Spoon from Time to Time to the very Bottom, in order to prevent its sticking to the Saucepan.
If you find it grows too thick, put in some warm Water, and if it appears to be too thin, sprinkle into it a little Meal. This Soup is agreeable to the Taste, very filling and nourishing; and the Quantity above-mentioned will be sufficient for six Persons, one Half for Dinner, and the rest for Supper. But as what remains after Dinner will become thick when cold, it must for Supper be diluted with a little warm Water, and made warm again upon a small Fire; and Care must be taken not to let it stand long in the Sauce pan or Pot, lest it should acquire a brassy or iron Taste.
Ten Pounds of Meal made into Paste, will produce 13 Pounds and a Quarter, which prepared as before-mentioned, will be abundantly sufficient for feeding 60 Persons for a whole Day. And for these ten Pounds of Meal, making above 13 Pounds of Paste, there must be ten gallons of Water, two Pounds and a Half of Butter or Suet, and three Quarters of a Pound of Salt.

The better the Wheat-meal is, without, however, being too fine, the more it will swell or increase. But Flour will produce less Paste, and will dissolve too easily in boiling; and if the Meal be too coarse, it will not be tough enough, consequently will not spread thin enough, therefore that Sort of Meal should be chosen, which is commonly made use of for houshold Bread.
    A Receipt for preparing Rice, so as therewith to subsist a great Number of Persons at a small Expence.
    Rice is known to be one of the best Sorts of Food we have. Some whole Provinces, and even Kingdoms are nourished by it; and in others, the People draw more of their Subsistance from it, than either from Wheat or Rye.
There are several Ways of preparing it for Food, as with Water, with the Fat of Meat, or with Milk; but whatever Way you may chuse, you must begin with washing and cleaning it well three different Times in warm Water.
In order to prepare, with Water alone, a sufficient Quantity of it for feeding 30 Persons for a whole Day, put five Pounds
   *Here the Author tells us he means a Pound of 8 Ounces, called by the French Poids de Marc.
 of Rice into a Sauce-pan, or Pot, with five Gallons of Water, and a proportional Quantity of Salt: Make it boil upon a small Fire for three Hours, stirring it from Time to Time to prevent its sticking to the Vessel, and as you find it thickens pour in by Degrees more warm Water, to the Amount of five Gallons more. These five Pounds will produce sixty Portions or Shares, neither too thick nor too thin, two of which will be sufficient Food for one Person, and consequently, the five Pounds will be sufficient Food for thirty.
In order to prepare with Meal [sic], or the Fat of Meat, a sufficient Quantity of Rice for feeding 30 Persons for a whole Day, put forty Ounces of Meat into the first five Gallons of Water, and after you have made it boil and froth up, throw in your five Pounds of Rice, with the proper Quantity of Salt, after which proceed as before directed; or instead of Meat you may put 20 Ounces of Suet, and the Rice will be equally good.
And in order to prepare with Milk a sufficient Quantity of Rice for feeding 30 Persons for a whole Day, you are to proceed as with Water alone, only leave out a Gallon and a Half of the Water, and make it up with the same Quantity of Milk, first boiled and flected separately by itself, and not to be put in until the last Quarter of an Hour of the Boiling.
It is to be understood, that according to the Number of Persons you intend to feed, you are to augment or diminish in Proportion the Dose of Rice, Water, Meat, Suet, or Milk. And the Rice prepared with Water or Suet may be kept for two or three Days; but that with Milk is apt to turn sour the next Day.
These Receipts were, in December 1754, communicated to the Royal Academy of Surgery at Paris, by M. Recolin, upon occasion of a Project offered to the Court of France by M. Bouebe, who has invented a farinacious (or mealy) Powder, six Ounces of which diluted in a proper Quantity of boiling Water, is sufficient for supporting a Man for a Day; and it has by Experiment been found, that by this Means a Man may be supported in Health and Vigour for any Time; which Powder he proposes to sell at a Penny, or one Sous French per Ounce.
M. Recolin observes, that in the Year 1747, when there was a Famine in the South of France, and the Port of Bourdeaux was blocked up by the English, so that they could get no Supply by Sea, the King’s Commissary for Guienne caused to be printed a great Number of these Receipts, and dispersed them gratis thro’ the whole Province, by which 3 or 400,000 People were instructed and enabled to support themselves for six Weeks, and that in that Year fewer Persons died in that Province than had died at a Medium of ten Years before.
He further observes, that the Poor in many Countries live mostly on some sort of farinacious Powder diluted with boiling Water, and often with cold Water, particularly the Natives in America, who in their Huntings, or in the long Marches they sometimes make to meet and fight their Enemies, have nothing to subsist on but a little Meal made of Indian Corn; and that after having subsisted for many Weeks or Months solely on this Diet, they are not only healthful and vigorous, but the Wounds they receive in Battle are cured with surprizing Facility.
From all which he concludes, that there is nothing new or marvelous in the Powder invented by Mr. Bouebe; and to shew, that People may be supported at a cheaper Rate by the Dauphiny Soup than by his Powder, he states the Expence of the former as follows:
For making a Quantity of this Soup sufficient for subsisting sixty Men for a Day, take



Liv.
  so.
  de.


Ten Pounds of Wheat-meal, at five Sous per Pound
2
10
0


Two Pounds and a Half of Butter, at 16 Sous per Pound
2
0
0


Three Quarters of a Pound of Salt, at 11 Sous per Pound
0
  8
  3


Total,
4
18
3


That is, four Livres, eighteen Sous, and three Deniers.
And for making a Quantity of the same Soup with Rice and Water, sufficient for subsisting 30 Persons for a Day, take



  Liv.
  so.
  de.


Five Pounds of Rice, at 8 Sous per Pound,
2
0
0


Six Ounces of Salt at 11 Sous per Pound,
0
4
1½


Total,
2
4
1½


That is, two Livres, four Sous, and one Denier.
These he observes are the Paris Prices, but in Countries where these Provisions are much cheaper, the Expence will not be near so much. Any One who knows the Price of Meal, Rice or Salt, in another Country, may by the Quantity easily compute the Cost in the Money of that Country.
This Account was inserted in the London Magazine, not only as it was thought it might be agreeable to the Readers; but as it might be of great Service to the Troops in America; where, to attack the French, they must make long Marches through a Desart, or uncultivated Country.
To which we may add, That the Meal made of Indian Corn, mentioned as the Subsistance of Indian Warriors in their long Marches, is really made of parched Corn, pounded fine; and having thus previously passed the Fire, is ready for Food at any Time, when mixed with cold Water, so that no Fire is necessary to dress their Victuals, which if they were to kindle, their Marches or Ambuscades might be discovered by the Smoke or Smell of Burning.
Their Manner of parching the Corn is easy and expeditious. They fill a large Pot or Kettle nearly full of fine hot Ashes, and pouring in a Quantity of Corn, stir it up with the Ashes, which presently parches and bursts the Grain without much burning. Then the whole is thrown on a coarse kind of wooden Riddle, which separates the parched Grain from the Ashes. Sand heated in a Pot over a Fire will do as well, or better, and is easily separated from the Grain; and the Operation may be repeated till a sufficient Quantity is obtained, on any Occasion.
That six Ounces of Meal should sustain a Man a Day, is not unlikely, when it is considered, that it is almost all capable of being converted into Nourishment; that Nature does not absolutely require so much neat Addition daily to the Substance of the Body, and therefore Full-feeders, by frequent Evacuations, discharge great Part of their common Food not compleatly digested; but where so small a Quantity is admitted, the Discharges will be less frequent, and the Food moving slower through the Intestines, and being retained longer within them, is almost wholly assimilated.
In the Fifth Volume of the Edinburgh Medical Essays, the following Medicine is called a Specific for the Dysentery or bloody Flux, viz.
Mix an Ounce of Glass of Antimony, finely powdered, with a Drachm of yellow Wax: Keep it in an Iron Ladle over a slow clear Charcoal Fire about Half an Hour, continually stirring it with an Iron Spatula, until the Wax is all consumed, and ceases to emit Fumes. It will then be of the Colour of Snuff. Powder it fine, and keep it in a Bottle for Use. Dose, from six to ten Grains, till you find Relief.
Monsieur Geoffroy, of the Royal Academy of Sciences, and Fellow of the Royal Society, says, Of all the Preparations of Glass of Antimony this is doubtless the most perfect; for it is infinitely superior to the Chylista of Hartman, &c.
This Medicine (adds he) succeeds equally in bloody Fluxes, Diarrhea’s, simple Loosenesses, Quartan Agues, even the most obstinate; and in certain Cases of the Fluor albus.
He advises Caution in giving it; to begin with three or four Grains at a Dose, especially when it has been levigated again after Calcination; and thus, says he, may it be given safely to Children and pregnant Women. He has given it himself to several Women who were with Child in bloody Fluxes; they were all cured, and no Accident happened to any of them. He has observed no Difference in the Medicine, whether the Patient had, or had not, been bled or purged; whether the Disease were recent or of long Standing; whether, in fine, it were attended with a Fever or not. They were all cured equally well, &c. It purges sometimes, sometimes vomits, and sometimes a Cure is effected without any visible Effects: But where a Flux or Looseness is attended by a Fever, it must either purge or vomit, otherwise it cures the Looseness, but (says he) the Fever continues, &c. When it vomits, the Patient is to drink warm Water at every Motion. By gradually encreasing the Dose, he has given to 24 Grains; which only procured two or three moderate Stools the next Day. Nevertheless, he thinks it would be imprudent not to allow of an Intermission or Interruption, for sundry Reasons.
Vegetable Acids, as they would greatly encrease the emetic Quality with this Medicine, would, as he thinks, put the Patient’s Life in Danger; for which Reason he forbids the Use of acid Fruits and Aliments, that are liable to turn sour, as Milk, Wine, &c.
In obstinate Quartan Intermittents, which had resisted the most powerful Febrifuges, he has gradually given this Medicine on the two Days of Intermission (omitting the Day of the Fit) the Fits grew weaker, and generally the Fourth did not return. The Patients whom he cured in this Manner near a Year ago, have never had the least Return of the Fever.
Except in the Case of Fevers, all Patients who used this Medicine drank a Ptisan made with Rice, Oatmeal or Hartshorn, which prevents any Pain in the Stomach; for which Reason also, it is usually given in a Bolus, incorporated with the bitter Extracts, or cordial Electuaries. No Conserves or Syrups of acid Fruits to be ever used, for the Reasons already given.
More of this Gentleman’s Thoughts may be seen in Philosophical Transactions Quarto, Vol. 47. 1751 and 1752, Page 273.
With Half a Grain of this Medicine I have (says our Correspondent, at whose Instance this is published) cured a Child of my own (not a Year old) of a bloody Flux, when its Life was utterly despaired of.
In Loosenesses, which I have thought either troublesome or dangerous, I have, by taking this Medicine, often cured myself. Ripe Fruits, Milk and Vinegar, I have been always a great Lover of, and always indulged myself in; nor did I ever refrain from either even on the Days I had taken the Medicine. I have even taken the Doses in Conserve of Hips, and never found any ill Effects from this Practice, save in this latter Instance, like what Mr. Geoffroy observes, I have sometimes perceived a small Pain or Weight in my Stomach, which soon went off: However, I would not have the Gentleman’s Cautions the less observed.
    For the Ague or Intermitting Fever.
Take one Ounce of good Peruvian Bark, finely levigated; make it into an Electuary with Treacle or Molasses, mixing therewith twenty or thirty Drops of Laudanum; take this at about six or eight Doses two or three Hours apart, washing it down with a Glass of Madeira or red Wine. If any thing like the Jaundice, or Yellowness about the Eyes remains, chew Rhubarb a few Mornings.
    For the Dry-Gripes.
Take sixty Drops of Tincture of Castor, thirty of liquid Laudanum, in an Ounce of Mint or other simple Water, sweetened to your Taste; take of this Mixture a Spoonful every Half Hour, till you find Relief.
These Remedies are said to be excellent in their Kind; but as a Case may be mistaken by the Unskilful, let me, tho’ no Physician, prescribe something more, viz. Whenever you can have the Advice of a skilful Physician, Take that.
  
